Citation Nr: 1546393	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for costochondral syndrome.

2. Entitlement to service connection for left knee chondromalacia with degenerative joint disease.

3. Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Veteran represented by:	Jan E. Read, Attorney at Law


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2012, the Board denied the Veteran's claim for entitlement to service connection for costochondral syndrome and remanded the claims for entitlement to service connection for left knee chondromalacia with degenerative joint disease, a lumbar spine disorder and entitlement to an initial compensable rating for herpes simplex. 

The Veteran appealed the September 2012 Board's decision denying the issue of entitlement to service connection for costochondral syndrome to the Court of Appeals for Veterans Claims (CAVC), and a June 2013 Joint Motion for Remand (JMR), vacated that part of the September 2012 Board decision and remanded it back to the Board for further development. 

In May 2014, the Board remanded all three claims for further development.  They have since returned for consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2014 Board remand directed the AOJ to obtain addendum medical opinions for his claimed costochondral syndrome, left knee, and lumbar spine conditions.  These were generated in June 2015.  For each opinion generated, the examiner relied on the absence of entries regarding these conditions in the service treatment records (STRs) as his rationale for rendering negative opinions.  He also cited to the Veteran's normal June 1980 separation examination.    

The Board finds these opinions to be inadequate.  As stated in the last remand, the Court has found that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The May 2014 remand directives specifically directed the examiner to review the lay statements of record as they relate to the development of the conditions and provide information as to how the statements comport with generally accepted medical norms.  As the examiner did not do this for any of the three conditions, there was not substantial compliance with the remand directives and the claims must be remanded for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes that not only has the Veteran provided statements surrounding his conditions, but there is a March 2014 affidavit in which the Veteran's ex-wife stated he had intense knee, back, and chest pain from the time of his in-service car accident until their divorce in 1980.  On remand, addendum opinions should be solicited concerning all three conditions on appeal that considers these statements.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file.  

2. Then, send the claims file back to the examiner who provided the June 2015 medical opinions for addendum opinions.  The claims file, including a copy of this remand, should be made available for review and the examiner should indicate that such review took place.  A complete review of all relevant evidence should take place, including all past VA examinations of record.  The examiner is asked to respond to the following:

* Is it at least likely as not (50 percent or greater probability) that the Veteran's costochondral syndrome was caused by or otherwise related to his active duty service? 

* Is it at least likely as not (50 percent or greater probability) that the Veteran's left knee chondromalacia with degenerative joint disease was caused by or otherwise related to his active duty service? 

* Is it at least likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder was caused by or otherwise related to his active duty service? 

The examiner should consider all lay statements of record, including the Veteran's contentions that link these conditions to a documented, in-service motor vehicle accident. 

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.  The examiner is reminded that he cannot rely solely on the absence of documented in-service treatment for the conditions, including a normal separation examination, in rendering an opinion.  The Veteran's lay contentions must be considered, as well as his ex-wife's March 2014 affidavit in which she states the Veteran had knee, back, and chest pain in the years following the accident.  The examiner should address these statements in the rationales provided.  

If the examiner who provided the June 2015 medical opinions is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination(s) is needed.

3. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims.  If any benefit sought in connection with the remanded claims is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




